Opinion issued August 25, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00215-CV



DEBBIE RICHARDSON AND JOHN E. MAHER, Appellants

V.

CUSTOM CORPORATES, INC. AND THERESA WOODS, Appellees



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 02CV0306A



OPINION ON REHEARING	Appellants Debbie Richardson and John E. Maher have responded to appellee
Custom Corporates, Inc.'s motion to dismiss for want of prosecution.  Treating the
response also as a motion for rehearing, we GRANT rehearing.  Appellants have paid
outstanding fees, filed their docketing statement, and shown cause for delay. 
Accordingly, we VACATE our August 15, 2008 opinion dismissing the appeal and
reinstate the appeal on the court's docket.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.